Citation Nr: 9920747	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-26 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for neck and right 
shoulder conditions.

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claims of service connection for 
neck and right shoulder conditions and right ear hearing 
loss, claimed to be the result of a head injury during 
service.  In July 1997, a notice of disagreement was 
submitted and a statement of the case was issued.  The 
veteran filed a substantive appeal, including a request for a 
hearing that September.  A hearing was scheduled, but the 
veteran canceled it.  

The issue of service connection for a disability involving 
the neck and shoulder will be addressed in the REMAND portion 
of this decision.  


FINDING OF FACT

There is no competent medical evidence of record that 
demonstrates a current diagnosis of right ear hearing loss.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for right ear hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Right Ear Hearing Loss

Factual Background

On the audiological evaluation conducted at the time of the 
enlistment examination of May 1965, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-5 (5)
-10 
(0) 
-10 (0)
-5 (0)
0 (10)
LEFT
-5 
(10)
-10 
(0)
-5 (5)
5 (15)
10 
(15)
30 (40)

The figures in the parentheses represent audiometric findings 
pursuant to ANSI/ISO standards.  Prior to October 31, 1967, 
audiometric findings were reported pursuant to ASA standards, 
and are provided for purposes of data comparison.

In September 1966, the veteran was seen at the dispensary for 
a laceration of the right side of the back of the neck.  He 
had been hit in the right mastoid region with a rock and was 
experiencing pain in the right auditory canal.  At that time, 
the examiner reported an impression of fracture of mastoid 
bone with possibility of infection, perforation of right ear 
tympanic membrane, and hemorrhage into right ear.  He was 
referred for an ear, nose and throat evaluation and x-rays of 
the mastoid region.  The x-rays revealed no abnormalities in 
the skull or mastoid.  Another entry made on that day 
reflects an impression of trauma to mastoid rule out temporal 
bone fracture and cholesteatoma of the right ear.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
-5 
(10)
5 (20)
5 (15)
-10 (0)
5 (10)
-5 (5)
LEFT
5 (20)
-5 
(10)
-5 (5)
-10 (0)
10 
(15)
0 (10)

Four days later on examination, it was noted that the 
audiogram was normal, no treatment was required, and there 
was no sign of basilar skull fracture.  

On the audiological evaluation conducted at the time of the 
separation examination in 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10

In support of his claim, the veteran submitted a sworn 
statement dated in December 1996 from a fellow veteran who 
served with him.  It was noted that the veteran sustained a 
head injury behind the right ear caused by a large stone. 

On VA audiological evaluation of February 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
15
30
35
25
LEFT
15
15
20
40
50
31

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner diagnosed hearing within 
normal limits for the right ear, and mild to moderate high 
frequency sensorineural hearing loss for the left ear.  

Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
right ear hearing loss.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records and a VA examination report of 
February 1997.  

Here, the first requirement for a well-grounded claim for 
right ear hearing loss has not been met.  The findings noted 
on VA examination in 1997, and throughout the record, are 
negative with regard to right ear sensorineural hearing loss.  
Also, the reported findings do not indicate that the 
veteran's right ear hearing impairment is a disability as 
defined at 38 C.F.R. § 3.385 (1998).  Therefore, the claim 
for right ear hearing loss is not well grounded.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that he currently suffers 
from right ear hearing loss related to an injury in service, 
do not constitute competent medical evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the July 1997 statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file claims supported by medical 
evidence demonstrating a current right ear hearing loss 
meeting the requirements of 38 C.F.R. § 3.385, and medical 
evidence tending to show a connection between any current 
hearing loss and disease or injury in service or a service-
connected disability.  




ORDER

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded, and the appeal is denied.


REMAND

Service Connection for a Disability Affecting the Neck and 
Right Shoulder

As discussed above, the veteran sustained an injury to the 
right side of his head during service.  The veteran argues 
that the injury resulted in a disability affecting his neck 
and right shoulder.  The evidence of record shows that in 
1979, the veteran complained of right shoulder pain, but a 
specific cause for the pain was not noted.  The record 
includes a 1996 medical report regarding injuries to the 
right side of the face that the veteran sustained in a fall.  
Pursuant to his claim, the veteran was afforded a VA 
examination in February 1997.  At that time, the veteran 
recited the history of the head injury sustained during 
service.  The examiner reported an impression of sensory 
neuropathy of the right lesser occipital nerve, traumatic.  
However, a review of the claims folder indicates that the 
examiner did not have access to the all of the medical 
reports of record, including the findings reported when the 
veteran injured the right side of his face in 1996.  
According to the Precertification/Certification Worksheet 
completed at the RO, it was indicated that the claims folder 
was not provided for the examiner.  

Given the history of more than one head injury, the adequacy 
of the examination and the medical opinions offered are 
essential to the final disposition of this claim.  The Board 
points out that questions involving the causation and 
presence of disease involve diagnostic skills and are within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the instant case, the medical evidence 
does not offer a clear picture of the cause of the finding 
made at the time of examination in 1997 since the complete 
medical history was not available to the examiner.  
Therefore, an examination is in order.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran the names and addresses of all VA 
and non-VA medical care providers who 
have treated him for neck and shoulder 
conditions since service.  The necessary 
release should be secured in order to 
obtain non-VA records.  Once obtained, 
the records should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any disability affecting the 
neck and right shoulder.  For each such 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not to be  related to 
the head injury sustained in 1966.  If it 
is not medically feasible to make such 
determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished, and the 
examiner is requested to indicate the 
clinical basis for any opinion provided.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report. 

3.  The RO should adjudicate the claim of 
entitlement to service connection for a 
disability affecting the neck and right 
shoulder.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

